Citation Nr: 1721493	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-01 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE 

Whether new and material evidence has been received to reopen a claim for service connection for a right ankle disability.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from November 1989 to August 1992.  His awards and decorations included a Navy Unit Commendation; a National Defense Service Medal; a Sea Service Deployment Ribbon; and a Southwest Asia Service Medal with two Bronze Stars.  The Board sincerely thanks him for his honorable service to his country.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In February 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the record.  In June 2016, the Board remanded the claim on appeal.  

In June 2016, the Board reopened a claim for service connection for bilateral hearing loss, and in October 2016, the RO granted service connection for the Veteran's bilateral hearing loss, awarding a rating of 10 percent, effective February 18, 2016 to September 30, 2016, and a noncompensable rating, effective October 1, 2016.  As this represents a full grant with respect to the claim for service connection for bilateral hearing loss, it will not be further discussed herein.  

The Veteran filed a November 2016 notice of disagreement (NOD) regarding the noncompensable rating granted by the October 2016 award, and the RO acknowledged receipt of the NOD later that month.  As such, this situation is distinguished from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  As the information of record shows that the NOD has been recognized, Manlincon is not applicable in this case.  As Manlincon is not applicable, the Board declines to remand the issue of a higher rating for hearing loss for the issuance of a statement of the case (SOC).   


FINDINGS OF FACT

1.  A July 1995 rating decision denied service connection for a right ankle disability; the Veteran did not appeal that decision within one year and it became final.  

2.  Evidence received since the July 1995 denial does not relate to a previously unestablished fact needed to substantiate the underlying claim of service connection for a right ankle disability.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim for a right ankle disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Legal Criteria

A. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Regarding the claim for a right ankle disability, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  The Veteran was provided the requisite notice prior to the rating decision on appeal.  In a May 2010 letter, the Veteran was notified of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, how VA assigns disability ratings and effective dates, and of the definition of "new and material evidence."  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The case has since been readjudicated in an October 2016 supplemental statement of the case.  During the February 2016 hearing, the undersigned explained the issue and informed the Veteran of the evidence required to substantiate his claim.  Thereafter, the Veteran's testimony, in response to the questions posed by the undersigned, was focused on those elements.  The Board finds that the duties mandated by 38 C.F.R. § 3.103(c)(2) are met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Therefore, VA's duty to notify is met.

VA also has a duty to assist the Veteran in the development of the claim.  The Veteran's claims file contains his service treatment records, military service records, as well as VA medical treatment records, and statements from the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.

The Veteran was afforded VA examinations for his right ankle in October 2010 and April 2016.  The Board finds that VA's duty to assist the Veteran with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4).  The Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

B. New and Material Evidence

In general, Board decisions are final on the date stamped on the face of the decision. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 138; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the concept of a well-grounded claim).

II. Claim to Reopen: Right Ankle Disability

Historically, a claim for service connection for a right ankle disability was denied in March 1995 because there was no evidence of a current chronic disability as the Veteran had not reported for his scheduled VA examination.  The March 1995 decision noted that STRs reflected that the Veteran reported right ankle pain for two years in service with a history of injury to the right ankle in high school.  He was notified of his appellate rights.  

Thereafter, he reported for a VA examination.  The 1995 VA examination noted minor degenerative joint disease on the X-ray report of the right ankle and the diagnosis was chronic minor ankle pain status post old strain and possible minor DJD right ankle.  His claim was readjudicated in July 1995 rating decision and denied on the basis that the Veteran's right ankle disability preexisted service and was not aggravated by same.  He was notified of his appellate rights.  The Veteran did not appeal either the March 1995 or the July 1995 rating decisions, and no new and material evidence was thereafter received within one year of notification of the July 1995 decision. 

The Veteran later sought to reopen this claim in April 2010; however, it was denied in a December 2010 rating decision.  New evidence at that time included an October 2010 VA examination and VA medical records dated since 2000.  He filed a timely notice of disagreement in January 2011, where he claimed that he had no problems with his right ankle in service until he injured it during an incident moving equipment (a tow bar) on a flight deck.  

In the February 2016 hearing, the Veteran testified that he injured his right ankle while stationed on the U.S.S. Saratoga from November to October 1990, and that there were outstanding VA medical records.  Thereafter, in the June 2016 remand the Board asked the RO to readjudicate the Veteran's claim upon consideration (if available) of February 2016 VA rheumatology records.  These records were then obtained by the RO.  In the October 2016 SSOC, the RO denied to reopen the Veteran's claim for service connection for a right ankle disability on the basis that no new material evidence was received. 

At the time prior to the December 2010 denial, the evidence of record consisted of STRs, service personnel records, VA treatment records, a VA examination which diagnosed right ankle arthritis, and lay statements from the Veteran reporting a right ankle injury during service.

Since the July 1995 denial, evidence received in conjunction with the claim includes additional updated VA treatment records included ankle complaints and treatment, the February 2016 hearing transcript, and an October 2010 VA examination.  The October 2010 VA examiner opined that the Veteran's right ankle arthritis was not related to service.  The examiner noted that military records are silent for arthritis and noted that the Veteran had multiple areas of arthritis throughout his body.  The examiner also noted that the Veteran broke his right ankle in the seventh grade and then re-injured it "approximately four times in high school while playing football."

Although new evidence has clearly been submitted since the July 1995 denial, none of it, either individually or when considered with previous evidence of record, provides medical evidence showing complaints, treatment, diagnoses, or other findings related to a right ankle injury during the Veteran's active service or indicating that a current right ankle disability is related to service. 

The Board notes that the Veteran testified that he sustained an injury to his right ankle while operating a tow bar in service in the latter part of 1991.  Upon review of his STRs, the Board observed one incident regarding the operation of a tow bar in February 1991.  This record clearly noted that the injury sustained by the Veteran was to the abdomen.  As this incident was previously considered by the RO in the prior denials; it is not new evidence.  

The Board further notes that the Veteran testified that he had an outstanding February 2016 VA rheumatology record that was not considered.  Upon review of the identified record, the Board notes that the Veteran complained of chronic pain in his lower back, left hip, and groin area.  Upon muscoskeletal examination, his ankles were assessed by the medical provider as "normal."  While this record was indeed new, it did not serve to substantiate whether the Veteran's right ankle injury was caused by or aggravated by his service.  As such, this record is not material to his claim. 

Consequently, the Board concludes that the additional evidence does not constitute new and material evidence sufficient to reopen the claim of entitlement to service connection for a right ankle disability.  There remains no medical evidence of a right ankle injury during the Veteran's active duty service.  As nothing has been submitted which relates to the previously unestablished element of an in-service injury needed to substantiate the underlying claim of service connection, the benefit of the doubt rule does not apply here, and the appeal must be denied.


ORDER

New and material evidence has not been received to reopen the claim for entitlement to service connection for a right ankle disability.  The appeal is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


